Filed 6/12/13 P. v. Backman CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,                                                                                  C072732

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF115374)

         v.

EARL ROBERT BACKMAN,

                   Defendant and Appellant.




         In November 2011, defendant Earl Robert Backman argued with his nephew about
the possible theft of a car belonging to defendant’s father. Defendant retrieved a shotgun
and fired it at the nephew, striking him in the leg.1




1      Because the matter was resolved by plea, our statement of facts is taken from the
probation officer’s report.

                                                             1
       Defendant pled no contest to assault with a firearm and admitted that he personally
used a firearm in the commission of the offense. In exchange, two related counts and
various enhancing allegations were dismissed.
       Defendant was sentenced to prison for a stipulated term of 14 years, awarded 321
days’ custody credit and 48 days’ conduct credit, and ordered to pay a $240 restitution
fine, a $240 restitution fine suspended unless parole is revoked, a $40 court operations
fee, and a $30 court facilities assessment.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant.
       Our review discloses three minor errors on the abstract of judgment. First, in part
5, the $40 court operations fee (formerly court security fee) is listed as $30. Second, in
part 5, the space for the $30 court facilities assessment (criminal conviction assessment)
has been left blank. Third, in part 12, the “4019” box should not be checked and the
“2933.1” box should be checked. We direct the trial court to correct the abstract
accordingly.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              2
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to correct the abstract of
judgment and to forward a certified copy to the Department of Corrections and
Rehabilitation.



                                                    ROBIE         , J.



We concur:



      RAYE          , P. J.



      HOCH          , J.




                                             3